Citation Nr: 1756146	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his diabetes resulted from his exposure to herbicide agents while serving in the Republic of Vietnam (Vietnam), or in the alternative that his diabetes manifested in service.  Specifically, he testified that following his service on the USS Taylor (DD-468), a ship that entered the offshore waters of Vietnam, he began to experience dizziness and falling that continued until his diagnosis and treatment for diabetes post-service.  See January 2017 Board Hearing at 4-5, 13.  His service treatment records reveal a report of falling two weeks prior in July 1969.  In an April 1992 letter, Dr. E.T., reported that the Veteran complained of a dizzy spell in January 1992.  Given the Veteran's lay statement alleging a history of falling and dizzy spells beginning in service, a VA examination to address the etiology of his diabetes should be conducted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified that he was exposed to herbicide agents when he went on shore in Vietnam as part of the landing crew.  See January 2017 Board Hearing at 3.  His service personnel records indicate that he served in the Vietnam area of operations on board the USS Taylor from August 1968 to January 1969.  The record contains a Defense Personnel Recods Information Retrieval System (DPRIS) finding that a 60-day window is required to research deck logs to substantiate the Veteran's allegation of herbicide agent exposure, which is in conflict with current case law.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the Joint Services Records Research Center's (JSRRC) 60-day limitation, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Accordingly, on remand, a search for relevant deck logs is needed.

Finally, updated VA treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Obtain deck logs for the USS Taylor from August 1968 to January 1969.  Please note that the requirement of a 60-day search window is in conflict with current case law, and any response that such action cannot be taken without a 60-day search window will not comply with the Board's remand directives.

3.  If herbicide agent exposure is not verified, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes.  The claims file must be made available to the examiner.  All necessary testing should be accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes had its onset in service or is otherwise related to active service.  In addressing this question, the examiner is asked to review and consider Dr. E.T.'s April 1992 letter, the Veteran's lay statements to include his January 2017 Board Hearing testimony as to in-service dizziness and falling, and his service treatment records, to include the July 1969 notion of a fall.  The examiner must not rely on the absence of evidence of a diagnosis of diabetes in the Veteran's service treatment records to provide a negative opinion.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

4.  Then readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

